     Case 2:18-cv-02687-TLN-KJN Document 95 Filed 08/19/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11   MICHAEL LADONTE SCOTT,                            No. 2:18-cv-02687-TLN-KJN
12                      Petitioner,
13          v.                                         ORDER
14   ROBERT W. FOX,
15                      Respondent.
16

17          Petitioner, a state prisoner proceeding pro se, has filed this application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. The matter was referred to a United States Magistrate

19   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On July 1, 2020, the magistrate judge filed findings and recommendations herein which

21   were served on all parties and which contained notice to all parties that any objections to the

22   findings and recommendations were to be filed within thirty days. Petitioner filed objections to

23   the findings and recommendations. Respondent did not file a reply.

24          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   Court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

26   Court finds the findings and recommendations to be supported by the record and by proper

27   analysis.

28   ///
                                                      1
     Case 2:18-cv-02687-TLN-KJN Document 95 Filed 08/19/20 Page 2 of 2

 1          Accordingly, IT IS HEREBY ORDERED that:

 2          1. The findings and recommendations filed July 1, 2020, are ADOPTED IN FULL;

 3          2. The petition for writ of habeas corpus is DENIED; and

 4          3. The Court declines to grant petitioner’s request for certificate of appealability

 5   referenced in 28 U.S.C. § 2253 (ECF No. 86).

 6   DATED: August 18, 2020

 7

 8

 9
                                                               Troy L. Nunley
10                                                             United States District Judge

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
